Mr. Justice Wheeler
delivered the opinion of the court.
This was a suit brought by the appellee against the appellant upon a promissory note payable to one Grenan, or bearer. The petition contained the averment that “ the said Grenan, for a valuable consideration, sold, transferred and delivered said note *261to your petitioner, by means whereof your petitioner then and there became and now is the legal bearer and owner of said, note.”
At the trial the defendant’s counsel ashed the court to charge, the jury “that if the plaintiff alleged that he paid a valuable consideration for the transfer of the said note, it is a material allegation and must be proved, and if not proved, that the jury must find for the defendant.” This charge the court déclined to give, but charged the jury “that the plaintiff must, show himself to be the bearer of the note, and that it is unnecessary to prove £ the valuable consideration for the transfer of said note.’ ”
The plaintiff recovered judgment, from which the defendant appealed, and now insists that there is error in the instructions of the court to the jury. The possession of the note by the plaintiff was prima faoie evidence of his ownership and right to sue. It was presumptive proof of the truth of the averment in his petition, to which the desired charge had reference; and there was no necessity for the introduction of any other proof to establish the right of the plaintiff to maintain his action. The charge of the court was, therefore, substantially correct.
Ve are of opinion that the judgment be affirmed.